DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of the payload antibody polypeptides comprising SEQ ID NOs: 3076 and 3077, which represent a heavy chain variable region (VH) and a corresponding light chain variable region (VL), in the reply filed on 10 May 2021 is acknowledged. Applicant has determined that at present, claims 1-6, 8, 9, 11-14, 23, 27, 28, 47, and 72-77 read on the elected species. The traversal is on the ground(s) that there is no additional search burden.  This is not found persuasive because claim 2 discloses a possible combination factorial of 140 payload antibody peptides and claims 3 and 4 recite possible combination factorials of 102 and 6 payload antibody peptides, respectively. The number of possible combinations of payload antibody peptides recited in claims 2-4 are impractical for search purposes. Furthermore, claim 9 references Table 2 which discloses a list of 2,241 possible linkers, a number which is impractical for search purposes. The requirement is still deemed proper and is therefore made FINAL.
In regard to applicant’s elected species of SEQ ID NOs: 3076 and 3077, the election of species requirement for new claims 71-78 is withdrawn to the extent that those sequences which have already been searched, i.e. SEQ ID NOs: 3072-3077, will be considered.

Claim Status
Claims 1-6, 8-9, 11-14, 23, 27-28, 47, and 71-78 are under examination.	
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US17/30061, 28 April 2017 filed under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional applications 62/329,468 and 62/329,479 filed on 29 April 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Accordingly, the effective priority date of the instant application is granted as 29 April 2016. 
Information Disclosure Statement
Applicant has filed Information Disclosure Statements on 29 OCT 2018, 4 FEB 2019 (6), and 5 JUN 2020 that have been considered. 
The information disclosure statement filed 4 FEB 2019 (11 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. NPL citations C45 and C46 are defective for one or more requirements. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
Regarding the information disclosure statements filed 4 FEB 2019 (5 pages) and 29 OCT 2018 (5 pages), NPL citations C12-C14 (4 FEB 2019) are duplicative of C1-C3 (29 OCT 2018).
4 FEB 2019 (23 pages) and 29 OCT 2018 (5 pages), US PUB citation C108 Ma, 20130202618 (4 FEB 2019) is duplicative of C1 (29 OCT 2018).
Regarding the information disclosure statements filed 4 FEB 2019 (1st at 13 pages) and 29 OCT 2018 (5 pages), FOR patent citation C8 U Penn WO2016019364 (4 FEB 2019) is duplicative of C1 (29 OCT 2018).
Regarding the information disclosure statements filed 4 FEB 2019 (2nd at 13 pages) and 29 OCT 2018 (5 pages), FOR patent citation C1 Cornell Univ. WO2015035190 (4 FEB 2019) is duplicative of C4 (29 OCT 2018).
Regarding the information disclosure statements filed 4 FEB 2019 (11 pages) and 29 OCT 2018 (5 pages), FOR patent citations C22 Voyager WO2015191508, C28 Broad Inst. WO2016028682, and C29 Voyager WO2017075338 (4 FEB 2019) are duplicative of C3, C2, and C5, respectively (29 OCT 2018).
Regarding the information disclosure statements filed 4 FEB 2019 (40 pages) and 29 OCT 2018 (5 pages), US patent citation C230 Feldhaus 6936466B2 (4 FEB 2019) is duplicative of C1 (29 OCT 2018) and US PUB citation C5 Wilson 20040057931A1 is duplicative of C2 (29 OCT 2018).
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites an intended use for treatment of a Clostridium difficile infection. Recitation of an intended use of a pharmaceutical composition does not further limit the structural elements or the method steps of the base claims 23 and 27. Thus, claim 28 fails to further limit the subject matter of the claim(s) upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “The AA V particle of claim 9, wherein the first nucleic acid segment encodes a linker selected from Table 2.”  MPEP 2173.05(s) states, “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).” Thus, the claim is indefinite with respect to citing “Table 2.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

CLARK – AMBROSINO—REASON
Claims 1-4, 6, 9, 11-12, 14, 23, 27-28, 47, and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK (EP2278020A2; publ. date: 26-JAN-2011) as further in view of AMBROSINO (US2010233182A1; publ. date: 16-SEP-2010; cited in IDS filed 5 JUN 2020).
In regard to independent claim 1, CLARK teaches the generation of AAVs comprising nucleic acid sequences encoding antibody polypeptides which bind to specific targets for use in disease mitigation. Clark specifically teaches the limitations of the instant generic claim 1 including AAV particles comprising AAV viral genome, capsid, ITR, and antibody ‘payload’ sequences (p. 5 [0025], [0061], p. 37 Fig. 2, and p. 12 Example 6/Construction of a single promoter rAAV for antibody expression). Furthermore, in regard to claim 47, CLARK teaches administration of AAVs encoding anti-HIV-1 antibodies for generating functional antibodies targeting and neutralizing HIV-1 virus and thus for treating HIV-1 associated disease ([0037] and [0041]-[0043]).
CLARK does not teach one or more payload antibody polypeptides that target C. difficile toxin or methods of treating C. difficile infection.
AMBROSINO is directed to treating C. difficile infection in a subject and teaches vectors comprising nucleic acid sequences encoding antibodies specific for C. difficile toxins for generating antibodies for treating C. difficile disease in a subject ([0051],[0052],[0166],[0238], claims 53-54). 
C. difficile as taught by AMBROSINO for administering said AAV specifically targeting C. difficile toxin(s) (cdTs) for treating C. difficile infections. Substituting the (anti-HIV-1) antibody sequence(s) in CLARK’s AAV vectors with the nucleic acid sequence(s) comprising anti-cdT antibody sequences taught by AMBROSINO according to known methodologies would have been obvious to one of ordinary skill in the art. CLARK teaches a rationale for using AAVs expressing antibody polypeptides for treating infections: “AAV possesses unique features that make it attractive as a vaccine vector for expressing immunogenic peptides/polypeptides and as a vector for delivering foreign DNA to cells, for example, in gene therapy AAV infection of cells in culture is noncytopathic, and natural infection of humans and other animals is silent and asymptomatic” [005]. The practitioner would have a reasonable expectation of success in modifying the AAV vectors of CLARK with the nucleic acid sequences of AMBROSINO as it involves a substitution of nucleic acids encoding antibody polypeptides targeting HIV-1 with nucleic acids encoding antibody polypeptides targeting C. difficile (elements known in the art) by known methodologies for treatment of C. difficile infections (as opposed to HIV-1 infections).
With regard to the further limitation of claims 2-4, AMBROSINO teaches polypeptide sequences comprising antibody heavy chains and light chains targeting C difficile toxin that share 100% identity to one or more payload antibody peptides of selected from instant SEQ ID NOs: 3074-3077. For example, AMBROSINO SEQ ID NO: 54 is 100% identical to instant SEQ ID 
	With regard to the further limitations of claim 6, CLARK teaches AAV constructs wherein the viral genome is self-complementary [0067].
	With regard to the further limitations of claims 9, 11-12 and 14, CLARK teaches AAV nucleic acid segments encoding, from 5’ to 3’, an antibody (Ab) heavy chain (Hc), a linker, and an Ab light chain (Lc) ([0045] and p. 12 Example 6) and thus, teaches AAV particles wherein the nucleic acid segment encodes one or more Ab Hcs and one or more Ab Lcs (instant c. 14).
	With regard to the further limitations of claim 23, CLARK teaches a method of administering the AAV particle(s) to a subject wherein functional antibodies are produced in the subject ([0041]-[0043] and p. 13 Examples 7-8) and neutralize the target pathogen (pp. 10-11 Example 4).
	With regard to the further limitations of claims 27-28 and 47, CLARK teaches pharmaceutical compositions comprising AAV particles and a pharmaceutically acceptable excipient/carrier such as, a solvent or dispersion medium containing, for example, water, ethanol, polyol (for example, glycerol, propylene glycol, liquid polyethylene glycol and the like), suitable mixtures thereof, and vegetable oils ([0027], [0030][-[0033]).
	With regard to the further limitation of claim 71, AMBROSINO teaches SEQ ID NO: 1 that is 100% identical to instant SEQ ID NO: 3074 (See Result 1 in sequence file in IFW, 4 FEB 2021, 20210203_230120_us-16-097-446-3074.rag) and SEQ ID NO: 4 that is 100% identical to instant SEQ ID NO: 3075 (See Result 1 in sequence file in IFW, 4 FEB 2021, 3075.rag) used in combination for antibody heavy chain and light chain constructs [0059].
	With regard to the further limitation of claim 72 (3076-3077), AMBROSINO teaches SEQ ID NO: 54 that is 100% identical to instant SEQ ID NO: 3076 (See Result 1 in sequence file in IFW, 4 FEB 2021, 20210203_230120_us-16-097-446-3076.rag) and SEQ ID NO: 58 that is 100% identical to instant SEQ ID NO: 3077 (See Result 1 in sequence file in IFW, 4 FEB 2021, 20210203_230120_us-16-097-446-3077.rag) used in combination for antibody heavy chain and light chain constructs [0060].
CLARK—AMBROSINO—Wu
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK (EP2278020A2) and AMBROSINO (US2010233182A1) as applied to claim 1 above, and further in view of Wu (Wu Z, et al. Molecular Therapy; 2008 Feb 1;16(2):280-9).
In regard to claim 1, CLARK and AMBROSINO (CLARK—AMBROSINO) teach (or obviate) an AAV particle comprising a capsid and a viral genome, comprising at least one ITR and a payload region, comprising a first nucleic acid segment encoding one or more payload antibody polypeptides which target(s) a C. difficile toxin.
CLARK—AMBROSINO do not teach single-stranded AAV viral genome constructs or codon optimization of the nucleic acid sequence encoding the antibody polypeptide payload. 
Wu is directed to optimization of AAV vectors for tissue specific expression of heterologous genes encoded by the rAAV articles and teaches single-stranded AAV constructs (Figures 1, 4-6 and Table 1) and codon optimized payloads (FIX) (p. 283 Fig 3 and p. 281 ¶1, p. 283 ¶3, p. 286 ¶2, and p. 287 ¶4-5). Wu teaches the benefit of codon optimization stating, 
It would have been obvious, before the time of filing of the instant application, to one of ordinary skill in the art to modify the AAVs of CLARK—AMBROSINO so that the AAV viral genome is single stranded (to determine the best construct(s) for intended purpose(s), as Wu teaches the single-stranded AAV and double-stranded, self-complementary AAV vectors display different transgene expression and genome stability patterns in vivo) (instant c. 5) and/or so that the nucleic acid sequence encoding the payload antibody polypeptides is codon optimized for improved in vivo expression (instant c. 8).  The practitioner would have a reasonable expectation of success in modifying the AAVs of CLARK—AMBROSINO according to known methodologies within the art as demonstrated by Wu.  
CLARK—AMBROSINO—REASON
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CLARK (EP2278020A2) and AMBROSINO (US2010233182A1) as applied to claims 1 and 9 above, and further in view of REASON (US20090022736A1; publ. date: 22 January 2009).
In regard to base claims 1 and 9, CLARK and AMBROSINO (CLARK—AMBROSINO) teach (or obviate) an AAV particle comprising a capsid and a viral genome, comprising at least one ITR and a payload region, comprising a first nucleic acid segment encoding one or more payload antibody polypeptides which target(s) a C. difficile toxin, wherein the first nucleic acid segment encodes one or more payload antibody polypeptides selected from an antibody heavy chain, an antibody light chain, and a linker.

In regard to the limitation, “wherein the first nucleic acid segment encodes from 5' to 3', an antibody light chain, a linker, and an antibody heavy chain,”  this is merely a variation (or rearrangement) of the structure taught by CLARK wherein the AAV nucleic acid segment encodes, from 5’ to 3’, an antibody (Ab) heavy chain (Hc), a linker, and an Ab light chain (Lc) ([0045] and p. 12 Example 6). MPEP 2144.04 (VI)(C) affirms that mere rearrangement of parts is a matter of design choice: “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).” 
Furthermore, REASON (US20090022736) discloses, in claim 8 and Figure 13, an expression vector comprising a polynucleotide sequence encoding operably linked components, comprising from 5′ to 3′, a light chain polypeptide, a linker, and a heavy chain polypeptide.
Thus, a reordering of the parts comprising the AAV viral genome taught by CLARK—AMBROSINO according to the teaching of REASON would have been at once envisaged and prima facie obvious to one of ordinary skill in the art prior to the time of filing of the instant application. A practitioner would have a reasonable expectation of success, as the order of payload antibody polypeptides from 5’ to 3’ of Lc-linker-Hc is clearly anticipated by REASON.
CLARK—AMBROSINO—Holland
Claims 73-77 are rejected under 35 U.S.C. 103 as being unpatentable over CLARK (EP2278020A2) and AMBROSINO (US2010233182A1) as applied to claims 1, 9 and 14 above, and further in view of Holland (Holland J. Doctoral dissertation, Johannes Gutenberg-Universität Mainz; publ. 8-Jan-2015).
	In regard to base claims 1, 9, and 14, CLARK and AMBROSINO (CLARK—AMBROSINO) teach (or obviate) an AAV particle comprising a capsid and a viral genome, comprising at least one ITR and a payload region, comprising a regulatory a first nucleic acid segment encoding one or more payload antibody polypeptides which target(s) a C. difficile toxin (instant c. 1), wherein the nucleic acid segment encodes, from 5’ to 3’, an antibody (Ab) heavy chain (Hc), a linker, and an Ab light chain (Lc) (CLARK [0045] and p. 12 Example 6; instant c. 9) and thus, teach AAV particles wherein the nucleic acid segment encodes one or more Ab Hcs and one or more Ab Lcs (instant c. 14).
	In regard to claim 73, AMBROSINO further teaches SEQ ID NO: 1 that is 100% identical to instant SEQ ID NO: 3074 (See Result 1 in sequence file in IFW, 4 FEB 2021, 20210203_230120_us-16-097-446-3074.rag); SEQ ID NO: 4 that is 100% identical to instant SEQ ID NO: 3075 (See Result 1 in sequence file in IFW, 4 FEB 2021, 20210203_230120_us-16-097-446-3075.rag); SEQ ID NO: 54 that is 100% identical to instant SEQ ID NO: 3076 (See Result 1 in sequence file in IFW, 4 FEB 2021, 20210203_230120_us-16-097-446-3076.rag); and SEQ ID NO: 58 that is 100% identical to instant SEQ ID NO: 3077 (See Result 1 in sequence file in IFW, 4 FEB 2021, 20210203_230120_us-16-097-446-3077.rag) wherein SEQ ID NOs: 1 and 4 and SEQ ID NOs: 54 and 58 are used (administered) in combination for providing the antibody heavy chain 
	In regard to claim 73, although AMBROSINO teaches administering the four antibody polypeptides (SEQ ID NOs: 1, 4, 54, and 58; which have corresponding 100% identity to the instant sequences) in combination [0061], CLARK—AMBROSINO do not teach a single AAV construct wherein the one or more payload antibody polypeptides comprise the polypeptides of the corresponding instant SEQ ID NOs: 3074, 3075, 3076, and 3077. In other words, CLARK—AMBROSINO do not teach an AAV viral genome comprising a single nucleic acid segment or encoded polypeptide comprising more than one heavy chain or more than one light chain.
	Holland (2015) is directed to expression vectors encoding bispecific antibodies in tandem and teaches a single polypeptide chain (BiTEs and TandAbs, below), encoded by a nucleic acid segment comprising in a 5’ to 3’ order, a first antibody heavy chain, a first linker, a first antibody light chain, a second linker, a second antibody heavy chain, a third linker, and a second antibody light chain (instant c. 73-74); see excerpts of Figures 4 and 6 inserted below.
Holland; Figure 4 excerpt (p.6):

    PNG
    media_image1.png
    74
    587
    media_image1.png
    Greyscale

Holland; Figure 6:

    PNG
    media_image2.png
    630
    899
    media_image2.png
    Greyscale

In regard to instant claims 73 and 74, it would have been obvious, before the time of filing of the instant application, to one of ordinary skill in the art to modify the AAVs of CLARK—AMBROSINO so that the nucleic acid sequence encoding the payload antibody polypeptides is arranged in a construct corresponding to that taught by Holland, especially in light of AMBROSINO’s disclosure to co-administer the 2 heavy chain constructs and 2 light chain constructs in combination [0061].  The practitioner would have a reasonable expectation of success in modifying the AAVs of CLARK—AMBROSINO to encode the payload antibody peptides comprising the polypeptides of SEQ ID NOs: 3074, 3075, 3076, and 3077 (instant c. 73) in a 5’ to 3’ order that would comprise a heavy chain, linker, light chain, linker, heavy chain, linker, light chain (instant c. 74) according to known methodologies within the art as demonstrated by Holland. Thus the limitations of instant claims 73 and 74 would be obvious to one of ordinary skill in the art before the time of filing. 
With regard to the further limitation of claim 76, wherein the first nucleic acid sequence encodes from 5’ to 3’ a first antibody light chain (Lc), a first linker, a first antibody heavy chain (Hc), a second linker, a second antibody light chain, a third linker, and a second antibody heavy chain, this is merely a variation (or rearrangement) of the limitation of claim 74 addressed above and taught by Holland (2015). Furthermore, MPEP 2144.04 (VI)(C) affirms that mere rearrangement of parts is a matter of design choice: “In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).” The prior art cited in this action clearly demonstrates the 5’ to 3’ ordering of the Hc, Lc, and linker elements as Hc-linker-Lc, or Lc-linker-Hc, or Hc-linker-Lc-linker-Hc-linker-Lc is malleable, and thus a construct such as, Lc-linker-Hc-linker-Lc-linker-Hc is a matter of design choice and prima facie obvious in view of the prior art.
Furthermore, REASON (US20090022736) teaches expression constructs wherein the 5’ to 3’ order of payload antibody peptides is Lc-linker-Hc (Figure 13 and claim 8) and thus the limitations of instant claim 76 would be at once envisaged and prima facie obvious to one of ordinary skill in the art before the time of filing of the instant application.
	With regard to the further limitation of claims 75 and 77, “wherein one or more of the first linker, the second linker and the third linker comprise the polypeptide of SEQ ID NO: 9222” [which is an artificial linker comprising 10 repeats of a Gly-Gly-Gly-Gly-Ser (Gly4S) polypeptide], 4S) repeats, including a single iteration of the sequence and a longer version of 3 consecutive repeats (pp. 25-26 and Table 18). Use of an artificial polypeptide (Gly4S) linker sequence of variable repeat lengths was well known in the art before the time of filing the instant application (see, for example, Klein, et al. 2014), and a linker sequence comprising 10 repeats as opposed to a linker sequence of 3 repeats or another length would have been at once envisaged and prima facie obvious to one of ordinary skill in the art before the time of filing of the instant application, and a practitioner would be able to determine through limited trial and error which length of repeats in the artificial polypeptide sequence would best serve the instant inventive purpose (or any other stated purpose). Furthermore, MPEP 2144 (VI)(B) affirms, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Allowable Subject Matter
Claim 78 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to dependent claim 78, “wherein the one or more payload antibody polypeptides comprise the polypeptides of SEQ ID NOS: 3072 and SEQ ID NO:
3073,” the prior art findings are as follows:
SEQ ID NO: 3073 is NOT free of the prior art. GURNETT-BANDER (US20130230531A1, publ. 5 SEP 2013; cited in IDS filed 5 JUN 2020) teaches new isolated antibody that specifically binds to C. difficile toxin A or B, or cross reacts with both toxin A and B, comprising antibody SEQ ID NO: 369 that is 100% identical to instant SEQ ID NO: 3073 (See Result 1 in sequence file in IFW, 4 FEB 2021, 20210203_230120_us-16-097-446-3073.rag). 
SEQ ID NO: 3072 is free of the prior art. The closest prior art that teaches an anti-C. difficile toxin antibody polypeptide sequence similar to SEQ ID NO: 3072 is found in GURNETT-BANDER (US20130230531A1, publ. 5 SEP 2013; cited in IDS filed 5 JUN 2020). GURNETT-BANDER teaches an antibody polypeptide sequence that targets C. difficile toxin, i.e. SEQ ID NO: 370 that shares 99.6% identity to instant SEQ ID NO: 3072. These two sequences differ by 3 conservative amino acid substitutions; see alignment below, taken from Result 3 in sequence file 20210203_230120_us-16-097-446-3072.rag in IFW, 4 FEB 2021.
Alignment of GURNETT-BANDER SEQ ID NO: 370 (Db) to instant SEQ ID NO: 3072 (Qy)
from Result 3 in sequence file 20210203_230120_us-16-097-446-3072.rag

    PNG
    media_image3.png
    680
    776
    media_image3.png
    Greyscale

Prior Art Made of Record
•  Robert (cited in IDS, filed 4 FEB 2019, 11 pages: Robert MA, Gilbert R, Gaillet B. Current Gene Therapy; 2016 Dec 1;16(6):363-74) teaches single chain variable fragment antibodies (scFVs) were also created by the fusion of the variable region of the HC and LC through a linker domain thus, eliminating the requirement for intracellular assembly of the antibody and formation of the disulfide bonds p. 364 ¶1, see also Figure 1.
•  Klein (Klein JS, Jiang S, Galimidi RP, et al. Protein Eng Des Sel. 2014;27(10):325-330) teaches Gly4Ser linkers including variable repeats; Tables 1-2.
•  De Bishnu (De Bishnu P, Hackett NR, Crystal RG, et al. Molecular Therapy. 2008 Jan 1;16(1):203-9) teaches AAV vg constructs comprising (5′ to 3′) the CMV promoter/enhancer followed by cDNAs encoding the anti-PA HC, a 13 amino acid c-myc tag, a 4 amino acid furin cleavage site, the 24 amino acid self-cleaving 2A peptide from foot-and-mouth disease virus, the anti-PA LC, and the human growth hormone polyadenylation signal.
Conclusion
Claims 1-6, 8-9, 11-14, 23, 27-28, 47, and 71-77 are rejected. Claim 78 is objected to. No claims allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:30A - 5:30P (Flex) M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633        
                                                                                                                                                                                                                                                                                                                                                                                                   /KEVIN K HILL/Primary Examiner, Art Unit 1633